DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 3, 6, 8 – 14, 17, and 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method comprising: receiving, by at least one processor, a first macro-block of an image frame; computing, by the at least one processor, a cost function of the first macro-block, comprising: determining a potential best-match macro-block in a region of a reference frame by comparing a pixel value of the potential best-match macro block to a pixel value of the first macro-block; and computing the cost function of the first macro-block based on a sum-of-absolute differences (SAD) values of pixel value differences between pixels of the first macro-block and the potential best-match macro-block and the predicted motion vector (PMV) of the first macro- block, in response to determining that the first macro-block is a B-frame; performing fractional pixel refinement for motion estimation on the reference frame based on the computed cost function of the first macro-block; computing, by the at least one processor, a motion vector for the first macro-block based on the cost function of the first macro-block and encoding, by the at least one processor, the image frame based on the motion vector for the first macro-block.  However, the closest prior art does not teach wherein computing the motion vector includes performing sub-pixel interpolation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487